Appeal from orders of the Court of Claims, denying motions by the claimant to amend *648her claims by filing new appraisal reports. Such motions are directed to the discretion of the trial court and rule 25a (22 NYCRR 1200.27 [d] [2]) of the Court of Claims should be strictly construed and enforced unless it is shown that unusual and substantial circumstances would cause undue hardship 'if not remedied (e.g., Baken Realty Gorp. v. State of New York, 37 A D 2d 885, 886). We can find no such basis to disturb the trial court’s discretion in the instant case. It would not only seem that claimant’s attorneys and appraiser were awáre of the allegedly needed changes in the submitted appraisals up .to three months before the appraisals were actually exchanged but that at least some of the allegedly needed adjustments can be. made pursuant to rule 16 which rule 25a did not abrogate (see Mara v. State of New York, 38 A D 2d 789; Beider v. State of New York, 36 A D 2d 788, 789). The fact that the State will suffer no detriment and even benefit from the proposed amendment is, of course, not controlling (see Finger v. State of New York, 36 A D 2d 655) and the limitation on amendments is clearly not violative of due process (see Beider v. State of New York, supra). Orders affirmed, without costs: Herlihy, P. J., Greenblott, Cooke, Main and Reynolds, JJ., concur.